Judgment in favor of the plaintiff, Barth, and the intervenor-defendant, Sherman, granting certain injunctive relief and money damages as a consequence of a breach of a contract of employment relating to certain motion picture machine operators unanimously affirmed, so far as concerns the money judgments, with costs to the respondents. The appeal so far as it relates to the injunctive provisions is dismissed as academic. No opinion. Present — Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ.